  UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                           +
                                +          Case No. 20-32545
Christina Lashae Taylor         +
           Debtor               +

                           NOTICE OF APPEARANCE

     Comes now Larry Darby and gives notice to this Honorable
Court that he represents Southern Realm Property MGT LLC, a creditor
in this cause, and requests notice.

          Respectfully submitted,

                                           /s/   Larry Darby______
                                           Larry E. Darby
                                           Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                          CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:



Debora Palmer                        Carly B Wilkins, Trustee
P.O. Box 241154                      560 S. McDonough Street, Suite A
Montgomery, AL 36124                  Montgomery, AL 36104


                                           /s/   Larry Darby______
                                           Larry E. Darby
